Citation Nr: 1703058	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-43 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder prior to February 18, 2015.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1962 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The January 2009 decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 0 percent rating effective July 3, 2008.  The June 2013 decision denied an increased rating for degenerative disc disease of the lumbar spine and a total disability rating based on individual unemployability (TDIU).  An August 2010 rating decision increased the rating for PTSD to 30 percent effective the date of service connection.  

In March 2014, the Veteran testified during a Board hearing by videoconference.  In June 2014, the Board remanded the claim for a higher rating for PTSD for a new examination, and remanded the claims for an increased rating for degenerative disc disease of the lumbar spine and a TDIU for the issuance of a statement of the case.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  The Veteran has perfected an appeal of the latter issues.

A June 2015 rating decision further increased the rating for PTSD to 100 percent effective February 18, 2015.  

In August 2016, the representative requested that the Board delay resolution of the appeal until October 31, 2016; the representative explained that the Veteran intended to submit additional medical evidence and argument in support of his appeal.  In September 2016, the Board found good cause for the requested extension, and granted the Veteran a period of 90 days in which to submit additional evidence.  No such evidence or argument was thereafter submitted.  In December 2016, at the conclusion of the 90-day period, the representative requested an additional 60 day extension of time.  The representative again stated that the extension was needed because the Veteran intended to submit additional evidence and argument in support of his appeal.

The Board finds that the representative has not presented good cause for an extension of time.  The Board already granted a 90-day extension of time, during which no additional evidence or argument was forthcoming, and there is no indication as to when or whether the Veteran will actually submit the promised evidence or argument.  Nor is there any indication as to what this evidence or argument will entail.  Given the vagueness of the promised future submissions, the time that the Board has already granted to the Veteran, and the fact that the case was certified to the Board far beyond 90 days at this point, the Board denies the representative's motion for an extension of time.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February [redacted], 2012, the Veteran's PTSD did not more nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  From February [redacted], 2012, the Veteran's PTSD and depression have been manifested by occupational and social impairment with reduced reliability and productivity.  

3.  The Veteran's degenerative disc disease of the lumbar spine has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to February [redacted], 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2015). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating, but no higher, for PTSD and depression from February [redacted], 2012, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2015). 

3.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5242 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran's claim for a higher rating for PTSD arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.  

The Veteran received 38 U.S.C.A. § 5103(a)-compliant notice regarding his claim for an increased rating for the lumbar spine disability in April 2013.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in September 2008 to ascertain the nature and etiology of his PTSD.  VA provided the Veteran with an examination in February 2015 to ascertain the severity of his PTSD.  VA provided the Veteran with an examination in September 2015 to ascertain the nature and severity of his lumbar spine disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  When the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  

PTSD

The Veteran was awarded service connection for PTSD effective July 3, 2008.  Prior to February 18, 2015, his PTSD has been rated at 30 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  

The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

At the September 2008 VA examination, the Veteran reported being married since 1962 and having a great relationship with all three children.  He reported retiring in September 2006 as he was eligible by age or duration of work, and that he enjoyed reading and gardening.  He reported going out to eat with his wife, having a 16-acre farm on which he keeps busy, and being visited regularly by his brother.  He noted having a few friends but that most activities were limited to his family.  He denied a history of suicide attempts, violence, or assaultiveness.  

Examination revealed that the Veteran was neatly groomed and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable, clear, and coherent.  He was cooperative, friendly, relaxed, and attentive.  Affect was normal and mood was anxious with a minimal underlying dysphoria.  He was smiling and laughing appropriately for the most part but got a little teary when talking about Vietnam.  He was oriented.  Thought process was unremarkable.  There were no delusions or hallucinations.  Judgment and insight were intact.  He expressed some guilt over having killed people in Vietnam.  He reported that he sleeps about four hours per night, takes naps during the day, and dreams about Vietnam about 1 to 2 times per week, after which he cannot go back to sleep and is really nervous for a little while.  There were no inappropriate or obsessive/ritualistic behaviors.  He interpreted proverbs appropriately.  He denied panic attacks.  There were no homicidal or suicidal thoughts, and no episodes of violence.  He had the ability to maintain minimum personal hygiene, and there was no problem with activities of daily living.  He reported that he cannot stand to see anything killed, sudden noises startled him, and flashbacks are triggered by the smell of diesel but he goes on and tries to put them behind him.  Memory was intact.  The examiner noted PTSD symptoms of persistent re-experiencing the traumatic event, avoidance of stimuli associated with the trauma and numbing of general responsiveness, and symptoms of increased arousal.  The examiner noted that the disturbance causes clinically significant distress but stated that the intensity of the Veteran's PTSD symptoms is not severe enough to affect daily functioning.  The examiner described the frequency, severity, and duration of PTSD symptoms as mild to moderate.  The examiner noted that there was minimal dysphoria that was not affecting overall functioning.  The examiner assigned a GAF score of 62 and noted that the Veteran was overall functioning well, having some friends and a good family relationship.  The examiner noted that the Veteran has minimal dysphoria and mild anxiety with which he is able to cope.  The examiner stated that the Veteran's prognosis was good with continuation of psychotherapeutic intervention.  The examiner indicated that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.

A March 2012 private medical record reflects that the depression screen was positive for anhedonia, anxious mood, decreased appetite, insomnia, crying spells, decreased ability to concentrate, guilt, sadness, feelings of worthlessness, and a tendency towards indecisiveness.  Mood was depressed.  Affect was flat.  The physician noted that recent stressors included the death of a grandson and provided diagnoses of severe depression and generalized anxiety.  Later records show that the grandson died on February [redacted], 2012.  Records through December 2014 intermittently reflect that mood was depressed and affect was flat.  

The record also contains progress notes from the Vet Center.  Progress notes from July 2008 reflect a diagnosis of PTSD.  Progress notes from February 2010 to July 2011 reflect complaints of feelings of guilt, sleep impairment with nightmares, intrusive thoughts, and hypervigilance.  Progress notes from April 2012 to January 2015 reflect that the Veteran was managing his PTSD symptoms and struggling with the death of a grandson whom he raised like a son in February 2012, regularly visiting his gravesite, and diagnoses of PTSD and grief.  A July 2012 note reflects that the Veteran was still visiting his grandson's gravesite regularly and his wife did not understand this ritual, and indicates that he has been having more than one episode of anger or anxiety per week.  A January 2013 note reflects that he has a strong family support system.  A February 2013 note reflects that the anniversary of his grandson's death has increased his PTSD symptoms of grief and guilt over the many young men he knew who were killed in Vietnam.  A May 2013 note indicates that he is active in the lives of his great grandsons and that helps him deal with his grief.  A July 2013 note reflects the counselor's impression that the September 2008 VA examination report seems to indicate that the Veteran's PTSD was of a severity much greater than indicated by a 0 percent rating.  A March 2014 note reflects that the Veteran's motivation for projects has decreased since the death of his grandson and the only things he is motivated to do on a regular basis are spend time with his great grandchildren and feed his animals.  An October 2014 note shows that his family support system helps him cope with his PTSD.  

At the February 18, 2015, VA examination, the Veteran reported that his grandson died in February 2012, retriggering multiple symptoms of PTSD, and that he still spends quite a bit of time with his older brother.  The examiner stated that the Veteran retired in 2006 and is not currently able to work due to his decompensation regarding his mental health condition from PTSD and depression.  The examiner stated that the Veteran's depression is secondary to his PTSD.  The examiner concluded that the Veteran's PTSD and depression would render him unable to participate in employment due to the inability to maintain work relationships.

Given the above, the record indicates that the Veteran developed depression due to the death of a grandson on February [redacted], 2012, and that depression has been attributed to his PTSD.  Private medical records starting in March 2012 show a depressed mood, anxiety, and chronic sleep impairment.  These symptoms indicate a 30 percent rating.  Private medical records also show a disturbance of mood, and Vet Center progress notes starting in April 2012 indicate a disturbance of motivation and suggest symptoms of panic attacks more than once a week.  These symptoms indicate a 50 percent rating.  Resolving reasonable doubt in favor of the Veteran, the Board finds that from February [redacted], 2012, his PTSD and depression have been manifested by occupational and social impairment with reduced reliability and productivity.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a higher 50 percent rating is warranted from that date.

However, the 50 percent rating is not warranted at any time prior to February [redacted], 2012.  The September 2008 examination indicates that the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, and exhibited symptoms of depressed mood, anxiety, and chronic sleep impairment.  The GAF score of 62 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Vet Center progress notes from February 2010 to July 2011 reflect complaints of feelings of guilt, sleep impairment, intrusive thoughts, and hypervigilance.  The above is reflective of a 30 percent rating.  While the Veteran retired in September 2006, the record indicates that he retired because he was eligible by age or duration of work, with no indication that PTSD was a factor.  Moreover, the September 2008 examiner concluded that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  Thus, prior to February [redacted], 2012, the Veteran's PTSD did not more nearly approximate occupational and social impairment with reduced reliability and productivity.  Accordingly, an initial rating in excess of 30 percent prior to February [redacted], 2012, is not warranted.

The Board notes the reference to the Veteran's regularly visiting his grandson's gravesite as a ritual.  Even if the Board were to find that such behavior represents a ritual, there is no indication that it was obsessional and interfering with his routine activities.  While the record indicates a disturbance of mood, such intermittent disturbance does not amount to a deficiency of mood as contemplated by the 70 percent rating.  Moreover, the totality of the evidence does not show that the Veteran's PTSD and depression more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, a 70 percent rating is not warranted at any time since the date of service connection.

In conclusion, the Board has applied the benefit of the doubt in granting a higher 50 percent rating for PTSD and depression from February [redacted], 2012.  However, as the preponderance of the evidence is against an even higher rating or a rating in excess of 30 percent prior to February [redacted], 2012, those aspects of the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert , 1 Vet. App. 49.

Degenerative Disc Disease of the Lumbar Spine

In this case, the Veteran filed a claim for an increased rating for degenerative disc disease of the lumbar spine in October 2010.

The Veteran's degenerative disc disease of the lumbar spine has been rated at 10 percent under Diagnostic Code 5242.  38 C.F.R. § 4.71a (2015). 

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent for unfavorable ankylosis of the entire spine; 
50 percent for unfavorable ankylosis of the entire thoracolumbar spine; 
40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and 
20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a (2015).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a (2015).  

Private medical records show complaints of chronic back pain.  Of note, December 2014 and March 2015 records show that the Veteran was slower to stand from a seated position due to back pain and stiffness.  

At the September 2015 VA examination, the Veteran complained of stiffness of his back in the mornings and difficulty getting up off the floor when he plays with his grandchildren.  He denied flare-ups.  Examination revealed forward flexion to 90 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner noted pain on forward flexion and extension.  While the examiner noted that range of motion was abnormal, the examiner indicated that the range of motion itself did not contribute to functional loss.  The examiner indicated that there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner indicated that there was no additional loss of function or range of motion after three repetitions, and that pain, weakness, fatigability, and incoordination would not significantly limit functional ability with repeated use over a period of time.  The examiner indicated that there was no guarding or muscle spasm of the thoracolumbar spine.  The examiner indicated that there were no additional contributing factors of disability.  Muscle strength was normal throughout the lower extremities with no atrophy.  Deep tendon reflexes were normal.  Sensation was normal.  Straight leg raising test was negative.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  The examiner indicated that the Veteran did not have intervertebral disc syndrome and episodes requiring bed rest.  The Veteran did not use any assistive devices.  The examiner provided a diagnosis of degenerative arthritis of the spine.  The examiner indicated that the Veteran's thoracolumbar spine condition would not impact his ability to work.

Given the above, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record simply does not support such findings.  The Veteran denied flare-ups at the VA examination, there was no additional loss of function or range of motion after three repetitions, and the examiner indicated that pain, weakness, fatigability, and incoordination would not significantly limit functional ability with repeated use over a period of time.  Thus, the Board finds that a higher evaluation is not warranted based on limitation of motion.

There is also no evidence that the Veteran's disability has resulted in incapacitating episodes having a total duration of at least 2 weeks during any 12-month period during the rating period.  The Veteran denied having incapacitating episodes at the VA examination and the other medical evidence of record does not show any such episodes.  Thus, a higher rating based on incapacitating episodes is not warranted.

Lastly, the Board notes that the Veteran's lumbar spine disability has not resulted in any neurological manifestations requiring a separate rating.  The medical evidence of record does not reflect any complaints or findings of neurological manifestations due to his lumbar spine disability.

In conclusion, a rating in excess of 10 percent for degenerative disc disease of the lumbar spine is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert , 1 Vet. App. 49.

Additional Considerations

The Board has considered whether the schedular evaluations are inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected psychiatric and lumbar spine disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of his disabilities.  As indicated above, all of the Veteran's psychiatric symptoms are reasonably contemplated by the schedular criteria.  The primary symptomatology of the lumbar spine disability is pain and the resulting functional impairment, to include limitation of motion, which is contemplated by the schedular criteria.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 30 percent for PTSD prior to February [redacted], 2012, is denied. 

A 50 percent rating for PTSD and depression from February [redacted], 2012, is granted, subject to the provisions governing the award of monetary benefits.

A rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

The Board notes that the Veteran has carried a 100 percent schedular rating for PTSD and depression since February 18, 2015.  However, the United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent rating has been granted.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  38 U.S.C.A. § 1114(s) (West 2014).  The Veteran has asserted that all of his service-connected disabilities prevent from securing or following any substantially gainful occupation.  In addition to the psychiatric and lumbar spine disabilities, he is also service-connected for diabetes mellitus and associated peripheral neuropathy.  Thus, the issue of entitlement to a TDIU for the entirety of the rating period remains before the Board.

In the March 2016 statement of the case, the AOJ only readjudicated the issue of entitlement to a TDIU prior to February 18, 2015.  As noted above, the AOJ should consider the entire rating period.  The AOJ should also consider the Board's grant of a 50 percent rating for PTSD and depression from February [redacted], 2012.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for a TDIU with  consideration of all the Veteran's service-connected disabilities, including the Board's grant of a 50 percent rating for PTSD and depression from February [redacted], 2012, and the entirety of the rating period.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


